IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


STEVE FREMPONG AND AGNES                    : No. 494 EAL 2019
FREMPONG,                                   :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
ALLAN RICHARDSON AND LASHANA                :
WHITAKER,                                   :
                                            :
                   Respondents              :

STEVE FREMPONG AND AGNES                    : No. 497 EAL 2019
FREMPONG,                                   :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
ALLAN RICHARDSON AND LASHANNA               :
WHITAKER,                                   :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.